Detailed Action
	This action is responsive to an original application filed on 4/4/2019 with acknowledgement that this application is a 371 of PCT/EP2017/075209 and claims a priority date of 10/5/2016 to US provisional application 62/404,424. 
	Claims 1-16 and 27-30 are currently pending.  Claims 1, 7, and 29 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The response filed on October 24, 2022 is acknowledged.  One page of abstract, seventeen pages of amended specification, and four pages of amended claims were received on 10/24/2022.  The specification and abstract have been amended such that the drawings and specification are no longer objected to.  Claims 1-8, 10-11, 14, 16, and 29-30 have been amended.  The claims have been amended to overcome some objections, however some claims remain objected to as noted below.  The claims have been amended to overcome some rejections under 35 U.S.C. 112(b), however some claims remain rejected under 35 U.S.C. 112(b) as noted below. 

Election/Restrictions
Applicant’s election without traverse of Invention Group I (method of charging a container of a suppression system), and Method Species C (Fig. 3) in the reply filed on 5/24/2022 is acknowledged.
Claims 17-26, which are now cancelled, were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.

Claim Objections
Claims 5-7, 10-11, 14-16, and 29 are objected to because of the following informalities:
In Claim 7 Lines 9-10, “a ambient temperature” should be revised to “an ambient temperature” to ensure proper grammar.
In Claim 10 Line 4, “side,  transferring” should be revised to “side, transferring” to ensure proper spacing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because Lines 1-2 state “the pressurized container is filled and pressurized to the target pressure within thirty minutes” and it is not clear what the pressurized container is filled and pressurized to the target pressure within thirty minutes of.  It is not clear if “within thirty minutes” means within thirty minutes of a fire starting, within thirty minutes of providing the pressurized container, or within thirty minutes of something else.  For the purpose of examination, Claim 4 will be interpreted as best understood by the examiner. 
Claim 16 is indefinite because Line 3 states “transferring the liquid suppressant from a remote site of the suppression system” and the term “remote” is a relative term.  The term “remote” is not defined by the claim and the specification does not provide a clear standard for ascertaining the requisite degree.  It is not clear how far the liquid suppressant must be from the suppression system to qualify as being “remote” from the suppression system.  For the purpose of examination, the term “remote” in Claim 16 will be interpreted as best understood by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9-10, 16, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 69726828 T2 to Crouzet (“Crouzet”).
As to Claim 1, Crouzet discloses a method of charging a container of a suppression system without a mechanized mixing process (See Figs. 1-2 and Paragraphs 0026-0043 of machine translation of description), the method comprising: 
pressurizing a container with a predetermined weight of nitrogen (Fig. 1 #28, See Paragraphs 0016 and 0042 disclosing a scale being used to measure the container 1 and See Paragraph 0044 disclosing that #28 can be filled before #27, thus a predetermined weight of nitrogen is pressurizing in the container) to provide a pressurized container (Fig. 1 #1 “vessel”) containing nitrogen gas (Fig. 1 #28 “vapor phase”, per Paragraph 0039 the vapor phase is a mixture of nitrogen and halon, thus it is nitrogen gas) at a transformative pressure for a fill amount of liquid suppressant (See Paragraphs 0042-0044, the vapor phase can be 28 is provided to container #1 from tank #4, See Paragraph 0015 as well disclosing that the nitrogen saturates liquid with a remainder of the nitrogen pressurizing the tank.  Based on Paragraph 0043 it is understood that when the vapor phase and liquid phase are mixed, the liquid is saturated with nitrogen and additional nitrogen is added as needed to further pressurize the container 1 to a desired pressure); and 
adding the fill amount of liquid suppressant (Fig. 1 #27 “liquid phase”, per Paragraph 0039 the liquid phase comprises halon with dissolved nitrogen) to the pressurized container from a pressurized source of the liquid suppressant (See Paragraphs 0042-0044, the liquid phase can be provided from tank 4 to container 1 after the gas phase has been provided from tank 4 to container 1), 
wherein the transformative pressure is a pressure at least sufficient to saturate the fill amount of liquid suppressant and pressurize the fill amount of liquid suppressant to a target pressure within the pressurized container (See Paragraphs 0015 and 0039 disclosing that the nitrogen saturates liquid with a remainder of the nitrogen pressurizing tank 4, Based on Paragraph 0043 it is understood that when the vapor phase and liquid phase are mixed, the liquid is saturated with nitrogen and additional nitrogen is added as needed to further pressurize the container 1 to a desired pressure.  It is understood that the target pressure can be a selected pressure value.).
As to Claim 5, in reference to the method of Crouzet as applied to Claim 1 above, Crouzet further discloses wherein adding the fill amount of the liquid suppressant includes transferring the liquid suppressant into the pressurized container from a supply container (Fig. 1 #4 “supply container”) to define an intermediate pressure during the transfer (See Paragraphs 0016 and Paragraphs 0043-0044.  A gas at a known pressure is added to the container that becomes pressurized, and then liquid at a known pressure from the supply container 4 fills the pressurized container 1.  During the transfer of liquid from 4 to 1 an intermediate pressure is understood to be reached at some point in the container 1 prior to meeting a predetermined pressure).
As to Claim 6, , in reference to the method of Crouzet as applied to Claim 1 above, Crouzet further discloses wherein providing the pressurized container includes pressurizing the container with a predetermined weight of nitrogen that determined based on an internal volume of the container, a weight of the fill amount of liquid suppressant, and an ambient temperature (See Paragraphs 0042-0044, the measured weight of vapor phase 28 is based on a weight of nitrogen, and depends on how much liquid suppressant is being provided at an ambient temperature to a container that has a known internal volume).
As to Claim 7, Crouzet discloses a method of charging a container of a suppression system without a mechanized mixing process (See Figs. 1-2 and Paragraphs 0026-0043 of machine translation of description), the method comprising: 
providing a pressurized container (Fig. 1 #1 “vessel”) containing nitrogen gas (Fig. 1 #28 “vapor phase”, per Paragraph 0039 the vapor phase is a mixture of nitrogen and halon, thus it is nitrogen gas) at a transformative pressure for a fill amount of liquid suppressant (See Paragraphs 0042-0044, the vapor phase can be 28 is provided to container #1 from tank #4, See Paragraph 0015 as well disclosing that the nitrogen saturates liquid with a remainder of the nitrogen pressurizing the tank.  Based on Paragraph 0043 it is understood that when the vapor phase and liquid phase are mixed, the liquid is saturated with nitrogen and additional nitrogen is added as needed to further pressurize the container 1 to a desired pressure that can be selected); and
adding the fill amount of liquid suppressant (Fig. 1 #27 “liquid phase”, per Paragraph 0039 the liquid phase comprises halon with dissolved nitrogen) to the pressurized container from a pressurized source of the liquid suppressant (See Paragraphs 0042-0044, the liquid phase can be provided from tank 4 to container 1 after the gas phase has been provided from tank 4 to container 1), 
wherein providing the pressurized container includes determining the transformative pressure of the nitrogen from a calculated weight of nitrogen to saturate the weight of the fill amount of liquid suppressant (See Paragraph 0016 and Paragraphs 0042-0044, the container 1 is weighed while it is filled with liquid or gas) and a target pressure at an ambient temperature (See Paragraph 0043 disclosing the predetermined pressure, which is understood applies to an ambient temperature), 
wherein the transformative pressure is a pressure at least sufficient to saturate the fill amount of liquid suppressant and pressurize the fill amount of liquid suppressant to the target pressure within the pressurized container (See Paragraphs 0015 and 0039 disclosing that the nitrogen saturates liquid with a remainder of the nitrogen pressurizing tank 4, Based on Paragraph 0043 it is understood that when the vapor phase and liquid phase are mixed, the liquid is saturated with nitrogen and additional nitrogen is added as needed to further pressurize the container 1 to a desired pressure.  It is understood that the target pressure can be a selected pressure value.).
As to Claim 9, in reference to the method of Crouzet as applied to Claim 1 above, Crouzet further discloses wherein adding the fill amount of the liquid suppressant includes transferring the liquid suppressant from a supply container (Fig. 1 #4 “tank”) and measuring a loss in weight of the supply container until the measured loss equals a predetermined weight value (See Paragraph 0042 disclosing that scale 25 measures a weight of liquid suppressant added to the pressurized container 1.  The weight added to 1 corresponds to the loss of weight in 4).
As to Claim 10, in reference to the method of Crouzet as applied to Claim 1 above, Crouzet further discloses wherein adding the fill amount of the liquid suppressant includes transferring the liquid suppressant from the pressurized source to the pressurized container using a high pressure transfer pump (Fig. 1 #2 “pump”, See Paragraph 0042) having an inlet side (See Annotated Fig. 1), transferring the liquid suppressant including equalizing the pressure between the inlet side and the pressurized source of the liquid suppressant before operating the transfer pump (See Paragraph 0042 disclosing that transfer valves are closed prior to operation and that an accumulator is used during operation, thus the transfer pump is equalized).
As to Claim 16, in reference to the method of Crouzet as applied to Claim 1 above, Crouzet further discloses wherein the pressurized container is on-site of the suppression system (See Annotated Fig. 2), and wherein adding the fill amount of the liquid suppressant includes transferring the liquid suppressant from a remote site of the suppression system (See Fig. 2, where the supply container 4 is not shown with the suppression system, thus the liquid suppressant in #4 can be considered remote from the suppression system.  Furthermore, it is understood that the liquid suppressant originally came from somewhere away from the suppression system prior to being brought into containers 1 and 4).
As to Claim 27, in reference to the method of Crouzet as applied to Claim 1 above, Crouzet further discloses wherein adding the fill amount of liquid suppressant comprises adding the fill amount of liquid suppressant to the pressurized container from a pressurized source of the liquid suppressant (Fig. 1 #4, See Paragraph 0015) using a transfer pump (Fig. 1 #2 “pump”) coupled to the pressurized container and the pressurized source of liquid suppressant (See Annotated Fig. 1).
As to Claim 28, in reference to the method of Crouzet as applied to Claim 6 above, Crouzet further discloses wherein the predetermined weight of nitrogen is sufficient to saturate the weight of the fill amount of the liquid suppressant (See Paragraphs 0015 and 0039 disclosing that the nitrogen saturates liquid with a remainder of the nitrogen pressurizing tank 4).
As to Claim 29, Crouzet discloses a method of charging a container of a suppression system without a mechanized mixing process (See Figs. 1-2 and Paragraphs 0026-0043 of machine translation of description)  the method comprising: 
pressurizing the container (Fig. 1 #1) with a predetermined weight of nitrogen (Fig. 1 #28, See Paragraphs 0016 and 0042 disclosing a scale being used to measure the container 1 and See Paragraph 0044 disclosing that #28 can be filled before #27) to provide a pressurized container containing nitrogen gas (Fig. 1 #28 “vapor phase”, per Paragraph 0039 the vapor phase is a mixture of nitrogen and halon, thus it is nitrogen gas) at a transformative pressure (See Paragraphs 0042-0044, the vapor phase can be 28 is provided to container #1 from tank #4, See Paragraph 0015 as well disclosing that the nitrogen saturates liquid with a remainder of the nitrogen pressurizing the tank.  Based on Paragraph 0043 it is understood that when the vapor phase and liquid phase are mixed, the liquid is saturated with nitrogen and additional nitrogen is added as needed to further pressurize the container 1 to a selected pressure); and 

adding a fill amount of unsaturated liquid suppressant (Fig. 1 #27) to the pressurized container from a pressurized source of liquid suppressant (Fig. 1 #4), 
wherein a first portion of the predetermined weight of nitrogen is sufficient to saturate the fill amount of unsaturated liquid suppressant and a second portion of the predetermined weight of nitrogen is sufficient to pressurize the fill amount of liquid suppressant to a target pressure (See Paragraphs 0015 and 0039 disclosing that the nitrogen saturates liquid with a remainder of the nitrogen pressurizing tank 4, Based on Paragraph 0043 it is understood that when the vapor phase and liquid phase are mixed, the liquid is saturated with nitrogen and additional nitrogen is added as needed to further pressurize the container 1 to a desired pressure), 
wherein the transformative pressure is a pressure at least sufficient to saturate the fill amount of liquid suppressant and pressurize the fill amount of liquid suppressant to the target pressure within the pressurized container (See Paragraphs 0015 and 0039 disclosing that the nitrogen saturates liquid with a remainder of the nitrogen pressurizing tank 4, Based on Paragraph 0043 it is understood that when the vapor phase and liquid phase are mixed, the liquid is saturated with nitrogen and additional nitrogen is added as needed to further pressurize the container 1 to a desired pressure.  It is understood that the target pressure can be a selected pressure value.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, 11-12, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Crouzet in view of US PGPUB 2019/0314657 A1 to Hofmann et al. (“Hofmann”).
Regarding Claim 2, in reference to the method of Crouzet as applied to Claim 1 above, Crouzet does not specifically disclose wherein the transformative pressure is a target pressure that ranges from at least 25 bar to less than 45 bar (Crouzet does not disclose specific values of any pressures).
However, Hofmann discloses wherein a liquid suppressant (Paragraph 0048 “FK-5-1-12”) fills a pressurized container at a target pressure of at least 25 bar (See Paragraph 0061 disclosing an extinguishing medium being stored in a container at a predefined pressure that can be at least 25 bar higher than atmospheric pressure, thus the nominal operating head space pressure can be exactly 25 bar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crouzet as applied to Claim 1 above such that the transformative pressure is a target pressure that ranges from at least 25 bar to less than 45 bar, as taught by Hofmann, for the purpose of being able to dispense liquid suppressant from the container without additional effort (See Paragraph 0061).  
As to Claim 3, in reference to the method of Crouzet as applied to Claim 2 above, Crouzet further discloses wherein the target pressure is 25 bar (See Paragraph 0061 disclosing an extinguishing medium being stored in a container at a predefined pressure that can be at least 25 bar higher than atmospheric pressure, thus the nominal operating head space pressure can be exactly 25 bar).
Regarding Claim 4, in reference to the method of Crouzet in view of Hofmann as applied to claim 2, Crouzet does not specifically wherein the pressurized container is filled and pressurized to the target pressure within thirty minutes (no specific time is disclosed by Crouzet).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pressurized container filled and pressurized to the target pressure within thirty minutes, as it would be obvious to try filling the pressurized container in such a time range based on urgency of having liquid suppressant available in the pressurized container to be used for putting out an active fire.  
As to Claim 8, in reference to the method of Crouzet as applied to Claim 7 above, in reference to the method of Crouzet as applied to Claim 1 above, Crouzet does not specifically disclose wherein the target pressure is a nominal 25 bar. (Crouzet does not disclose specific values of any pressures).
However, Hofmann discloses wherein a liquid suppressant (Paragraph 0048 “FK-5-1-12”) fills a pressurized container at a target pressure of 25 bar (See Paragraph 0061 disclosing an extinguishing medium being stored in a container at a predefined pressure that can be at least 25 bar higher than atmospheric pressure, thus the nominal operating head space pressure can be exactly 25 bar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crouzet as applied to Claim 7 above such that the target pressure is a nominal 25 bar, as taught by Hofmann, for the purpose of being able to dispense liquid suppressant from the container without additional effort (See Paragraph 0061).  
As to Claim 11, in reference to the method of Crouzet as applied to Claim 1 above, Crouzet discloses wherein the liquid suppressant is pressurized at an ambient temperature by a source of nitrogen gas (See Paragraph 0043, it is understood that the nitrogen can be provided at an ambient temperature).
Regarding Claim 11, Crouzet does not disclose wherein the liquid suppressant is pressurized to 25 bar.
However, Hofmann discloses wherein a liquid suppressant (Paragraph 0048 “FK-5-1-12”) is pressurized in a container to 25 bar (See Paragraph 0061 disclosing an extinguishing medium being stored in a container at a predefined pressure that can be at least 25 bar higher than atmospheric pressure, thus the nominal operating head space pressure can be exactly 25 bar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crouzet as applied to Claim 1 above such that the liquid suppressant is pressurized to 25 bar, as taught by Hofmann, for the purpose of being able to dispense liquid suppressant from the container without additional effort (See Paragraph 0061).  
As to Claim 12, in reference to the method of Crouzet in view of Hofmann as applied to Claim 7 above, Crouzet does not disclose wherein the saturating of the liquid suppressant includes transferring an amount of NOVEC 1230 extinguishing agent to the pressurized container (See Paragraph 0005 that discloses a liquid suppressant such as halon being used).
However, Hofmann discloses wherein FK-5-1-12 extinguishing agent is the liquid suppressant in the pressurized container (See Paragraph 0048 which discloses NOVEC 1230 / FK 5-1-12 being used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Crouzet in view of Hofmann as applied to Claim 7 above such that saturating of the liquid suppressant includes transferring an amount of NOVEC 1230 extinguishing agent to the pressurized container, as taught by Hofmann, since doing so would utilize simple substitution of one known element for another to yield the predictable result of using a standardized pressurized liquid capable of suppressing a fire (See Paragraph 0048).
As to Claim 14, in reference to the method of Crouzet as applied to Claim 1, Crouzet further discloses monitoring a head space pressure within the pressurized container and upsetting the pressurized container (See Fig. 1 compared to Fig. 2, the container appears to be turned over.  Merriam Webster defines upsetting as to overturn thus the pressurized container of Crouzet appears to be upset from Fig. 1 to Fig. 2).
Regarding Claim 14, Crouzet does not disclose when the head space pressure exceeds 45 bar (Crouzet does not disclose any specific pressures).
However, Hofmann discloses wherein a liquid suppressant (Paragraph 0048 “FK-5-1-12”) is pressurized in a container at a pressure that exceeds 45 bar (See Paragraph 0061 disclosing an extinguishing medium being stored in a container at a predefined pressure that can be at least 80 bar higher than atmospheric pressure, thus the nominal operating head space pressure can be exactly 80 bar, which exceeds 45 bar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crouzet as applied to Claim 1 above such that the head space pressure exceeds 45 bar, as taught by Hofmann, for the purpose of being able to dispense liquid suppressant from the container without additional effort (See Paragraph 0061).  Making such a modification would result in the method further comprising monitoring a head space pressure within the pressurized container and upsetting the container when the space pressure exceeds 45 bar.
Regarding Claim 30, in reference to the method of Crouzet as applied to Claim 29 above, Crouzet does not disclose wherein the target operating head space pressure remains at or above 25 bar over a period of time (Crouzet does not disclose any specific pressure values but it is understood that the target operating head space pressure remains at or above some pressure over some period of time).
However, Hofmann discloses wherein a liquid suppressant (Paragraph 0048 “FK-5-1-12”) fills a pressurized container at a target operating head space pressure that remains at or above 25 bar over a period of time (See Paragraph 0061 disclosing an extinguishing medium being stored in a container at a predefined pressure that can be at least 25 bar higher than atmospheric pressure, thus the nominal operating head space pressure can be more than 25 bar, and if it is more than 25 bar then the pressure will remain over 25 bar for some period of time.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Crouzet as applied to Claim 29 above such that the target operating head space pressure remains at or above 25 bar over a period of time, as taught by Hofmann for the purpose of being able to dispense liquid suppressant from the container without additional effort (See Paragraph 0061).  

Claims 13 and 15 are rejected under 35 U.S.C. 103 being unpatentable over Crouzet.
As to Claim 13, in reference to the method of Crouzet as applied to Claim 7 above, Crouzet does not specifically disclose wherein saturating the liquid suppressant defines a fill density within the pressurized container of 1 kg/L (No fill density is disclosed by Crouzet).
However, such a fill density is a result effective variable, wherein the fill density of the pressurized container would affect the weight and size of the container being used for dispensing liquid suppressant and would thus affect the pressurized container’s portability.  Furthermore, it would have only required routine optimization to determine a fill density based on ratio of gas to liquid suppressant, size of the container, and weight of the container from a finite number of identified, predictable solutions for having an optimal pressurized container, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, 105 USPQ 233. See MPEP 2144.05 II.   
As to Claim 15, in reference to the method of Crouzet as applied to Claim 1 above, Crouzet  further discloses manually upsetting the container (See Fig. 1 compared to Fig. 2, the container appears to be turned over.  Merriam Webster defines upsetting as to overturn thus the pressurized container of Crouzet appears to be upset from Fig. 1 to Fig. 2 and vice-versa). 
Regarding Claim 15, Crouzet does not disclose having a fill density of over 1 kg/L (No fill density is disclosed by Crouzet).
However, such a fill density is a result effective variable, wherein the fill density of the pressurized container would affect the weight and size of the container being used for dispensing liquid suppressant and would thus affect the pressurized container’s portability.  Furthermore, it would have only required routine optimization to determine a fill density based on ratio of gas to liquid suppressant, size of the container, and weight of the container from a finite number of identified, predictable solutions for having an optimal pressurized container, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, 105 USPQ 233. See MPEP 2144.05 II.   


    PNG
    media_image1.png
    904
    698
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 10/24/2022  have been fully considered but they are not found persuasive.
Regarding dependent Claim 4, applicant argues that the phrase “within thirty minutes” is not indefinite because the specification provides disclosure sufficient for a person of ordinary skill in the art to understand the scope of the invention.  Applicant references Paragraph 0008 of the Specificaiton which states “By eliminating mechanized mixing from the charging process, the preferred system and methods can provide for on-site filling and pressurization of liquid suppressant within a time comparable or better than available under conventional methods”.  This argument is not found persuasive, because the Specificaiton does not make clear what the pressurized container is filled and pressurized to the target pressure within thirty minutes of.  It is not clear if “within thirty minutes” means within thirty minutes of a fire starting, within thirty minutes of providing the pressurized container, or within thirty minutes of something else.  According to MPEP 2111.01, any special meaning to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.” Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Therefore, Claim 4 remains rejected under 35 U.S.C. 112(b) for being indefinite.
Regarding dependent Claim 16, applicant argues that the term “remote” is definite since the specification does provide disclosure sufficient for a person of ordinary skill in the art to understand the scope of the invention and of dependent Claim 16.  Applicant references Paragraph 0031 of the Specificaiton which states “In one preferred aspect, the transfer pump 308 and the liquid suppressant supply 306 can be located and operated remotely from the system site and the container 302.  Accordingly, such a system configuration can be used to charge containers in a vessel or ship with any preferred manner described that eliminates the need for a mechanized mixing process”.  This argument is not found persuasive because “remote” is a relative term and the Specificaiton does not provide a clear standard for ascertaining the requisite degree.  Merriam Webster defines “remote” as separated by an interval or space greater than usual.  Based on the dictionary definition of remote and the disclosure as a whole, it is not clear how far the liquid suppressant must be from the suppression system to qualify as being “remote” from the suppression system.  Therefore, Claim 16 remains rejected under 35 U.S.C. 112(b) for being indefinite.
Regarding independent Claims 1, 7, and 29, applicant argues that Crouzet fails to disclose pressurizing a container with a predetermined weight of nitrogen to provide a pressurized container containing nitrogen gas at a transformative pressure, wherein the transformative pressure is a pressure at least sufficient to saturate the fill amount of liquid suppressant and pressurize the fill amount of liquid suppressant to the target pressure within the pressurized container.  Applicant further states that Crouzet discloses merely refilling a container to its previous pressure, and not to a transformative pressure as defined in Claim 1.  Applicant also states that Crouzet fails to disclose pressurizing a container to a pressure sufficient to both saturate the fill amount of liquid suppressant and pressurize the fill amount of liquid suppressant to the target pressure within the pressurized container.  This argument is not found persuasive because Crouzet discloses pressurizing a container to a pressure sufficient to saturate the fill amount of liquid suppressant, as Paragraphs 0015 and 0039 of Crouzet disclose that the nitrogen saturates liquid with a remainder of the nitrogen pressurizing tank 4.  Based on Paragraph 0043 it is understood that when the vapor phase and liquid phase are mixed, the liquid is saturated with nitrogen and additional nitrogen is added as needed to further pressurize the container 1 to some pressure.  Merriam Webster defines “target” as a goal to be achieved, thus any particular pressure value can be considered a target pressure depending on particular person’s goal.  It is understood that the target pressure can be a selected pressure value or a range of pressure values, thus Crouzet discloses pressurizing a container to a pressure sufficient to both saturate the fill amount of liquid suppressant AND pressurize the fill amount of liquid suppressant to the target pressure within the pressurized container, since the target pressure can be any pressure.  Applicant also argues that Crouzet fails to disclose pressurizing a container with a predetermined weight of Nitrogen and instead discloses additional nitrogen is added as needed to further pressurize the container 1 to a desired pressure.  This argument is not found persuasive because Merriam Webster defines “predetermined” as to determine beforehand.  Therefore, any amount of nitrogen being provided after saturation the fill amount of liquid suppressant can be considered a predetermined weight of nitrogen, however small, as it is at least understood that an initial weight of additional nitrogen being provided to the pressurized container is determined as it is provided, regardless of whether such weight value is measured on a scale or not.  Examiner notes that since a target pressure can be any pressure, once the fill amount of liquid suppressant is saturated any weight of nitrogen provided to the container can bring the pressurized container to a “target pressure” with the fill amount of liquid suppressant being saturated.  Thus, Claims 1, 7, and 29 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crouzet.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
December 8, 2022


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 13, 2022